Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 7 and 8 remain in the application as withdrawn.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “auger shaped” and “consistent helical shape”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In line 3 it is unclear what are the meets and bounds of “auger shaped”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Severns (US 8,137,042) in view of Chuang (US 7,588,402) and Mair (US 8,322,959).  
Severns discloses a fastener comprising: a head (11); a threaded tip (22); a removable drill bit (44) and; a non-threaded shank (21) between the head and threaded tip.  The drill bit is shown to have an auger shapes tip (at 41).
Severns does not disclose the non-threaded shank having a length approximately three times longer than the threaded tip.  Severns describes that the non-threaded shank can have any length (column 3, line 13-14).  Therefore, at the time the invention was made it would have been obvious for one of ordinary skill in the art to make the length of the non-threaded shank approximately three times longer than the threaded tip depending on a particular application of the bolt.
Severns does not disclose the head having a hexagonal shape with an integral washer.  Chuang discloses a fastener having a head (413) with a hexagonal shape and with an integral washer.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to replace the head of Severns with one as disclosed in Chuang because Severns discloses the head can have any shape (column 2, lines 56-58) and Chuang disclose one such shape yielding the same results.
Severns does not disclose the removable drill tip with a hexagonal shaped end received in a hexagonal shaped recess within the threaded tip.  Chuang discloses a threaded fastener including a removable drill tip similar to Severns but Chuang the drill tip (42) has a means of connecting it to the threaded tip which includes a hexagonal shaped end (423) received in a hexagonal shaped recessed surface (415) in a threaded tip (412).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to replace the means of connecting the drill tip to the threaded tip in Severns, which is frangible, with a means of connecting the drill tip as disclosed in Chuang because the means of connecting the drill tip disclosed in Chuang would have the advantage of being reusable and also for accommodating a tool as discussed in Chuang.
Severns does not disclose the threaded tip having friction reducing grooves.  Mair discloses a threaded fastener with a threaded tip (22) where the threaded tip is shown to have grooves that that have a constant helical shape.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the threaded tip of Severns with grooves having a constant helical shape disclosed in Mair in order to reduce the friction of the threads and in turn reduce the torque required to install the fastener for increased efficiency.


Response to Remarks
Applicant argues the combination of Severns, Chuang and Mair would not and been obvious without using improper hindsight.  Specifically, applicant argues that Chuang is a screw which does not receive a removable element and one skilled in the art would not be motived to combine it with the teachings of Severns because Severns is for receiving a removable element.  In response it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, the prior art to both Chuang and Severns are directed to self-drilling threaded fasteners with removable drill tips and the fact that only Severns includes a removable element does not introduce impermissible hindsight because the removable element would not affect the connection of the drill tip to the threaded tip.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FLEMMING SAETHER/Primary Examiner, Art Unit 3677